Order, Supreme Court, Bronx County (Stanley Green, J.), entered April 25, 2005, which, to the extent appealable, denied plaintiffs motion to renew an earlier order of the same court and Justice, entered November 8, 2004, and to preclude the deposition of Dr. Rudelli, unanimously affirmed, without costs.
While “new facts” existed to support a motion for renewal, viz., Dr. Rudelli’s alleged retention as an expert by plaintiff, this retention would not “change the prior determination” (CPLR 2221 [e] [2]) since an expert may always be deposed “upon a showing of special circumstances” (CPLR 3101 [d] [1] [iii]).
We have considered plaintiffs remaining arguments and find them unavailing. Concur—Andrias, J.P., Saxe, Friedman, Gonzalez and Catterson, JJ.